Title: To Thomas Jefferson from Samuel Huntington, 20 September 1780
From: Huntington, Samuel
To: Jefferson, Thomas



Sir
Philada September 20. 1780

By the Act of Congress of this Day herewith enclosed your Excellency will be informed of the Measures they have adopted upon an Invasion of the State of Virginia, in Case the Conjuncture of Affairs should render the Measure necessary for removal of the Convention Troops to Fort Frederick in Maryland, and also to provide  Magazines to supply them in Case of removal, although at the same Time it is to be hoped that Circumstances will not render their removal necessary; but that must be left to your Wisdom in Council to determine in Case of an Invasion.
Should you find the Measure necessary you will give seasonable Information thereof to Gover. Lee to whom I have transmitted a Duplicate of the Act enclosed. Should the report of the reinforcement of a french Fleet on this Coast prove true, there cannot be any Fear of an Invasion of Virginia.
Your Excellency may be assured Congress will use every Exertion to supply Tents and Arms for the Militia of Virginia and Maryland, and at the same Time recommend to those States to leave no Steps untried to furnish those necessary and important Articles.
I have the Honor to be &c,

S.H.

